NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 18a0527n.06

                                           No. 18-1225

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Oct 23, 2018
    GMS DEVELOPMENT HOLDING CO. 3, LLC,                  )                  DEBORAH S. HUNT, Clerk
         Plaintiff-Appellant,                            )
                                                         )
                                                                ON APPEAL FROM THE
    v.                                                   )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE EASTERN
    BLOOMFIELD TOWNSHIP,                                 )
                                                                DISTRICT OF MICHIGAN
        Defendant-Appellee.                              )
                                                         )


         Before: SILER and KETHLEDGE, Circuit Judges; OLIVER, District Judge.*

         KETHLEDGE, Circuit Judge. GMS Development Holding applied to the Bloomfield

Township for permission to split the company’s lots into smaller parcels for development. The

Township denied the application. GMS thereafter brought this suit under 42 U.S.C. § 1983,

arguing that the Township’s denial violated GMS’s right to substantive due process. Specifically,

GMS contended that state law compelled the Township to approve GMS’s application and that,

even if state law did not require approval, the Township applied its own ordinance arbitrarily. The

district court granted summary judgment for the Township. We affirm.

                                                I.

         GMS owns three lots in Bloomfield Township. In 2015, GMS applied to split those three

lots into eight. Michigan’s Land Division Act required the Township to evaluate the proposal’s

compliance with the Act. See M.C.L. § 560.109(1). The parties do not dispute that GMS’s


*
 The Honorable Judge Solomon Oliver, Jr., United States District Judge for the Northern District
of Ohio, sitting by designation.
No. 18-1225, GMS Dev. Holding Co. 3 v. Bloomfield Twp.


proposal met the Act’s requirements. But the Township also reviewed whether the proposal

satisfied the Township’s own ordinance governing applications for lot splits. That ordinance

contains several technical requirements and a more subjective one: that the split “not be

inconsistent or incompatible with the existing lots, parcels and uses in the neighborhood in which

the property is situated.”     Charter Township of Bloomfield, MI., Code § 18-232(6).               The

Township’s Board of Trustees found that GMS’s proposed split would be inconsistent with the

existing lots in the neighborhood, and thus denied the application on that ground.

        GMS afterward sought an injunction in federal court, arguing that the Township had

violated GMS’s right to substantive due process by rejecting the company’s application.

Specifically, GMS contended that Michigan’s Land Division Act preempted the Township’s

ordinance and required the Township to approve the application. GMS also alleged that the

Township applied its ordinance arbitrarily. Both parties moved for summary judgment. The

district court granted the Township’s motion, holding that the Land Division Act allowed the

Township to apply its ordinance, and thus the Township had not violated GMS’s substantive due

process rights. GMS brought this appeal.

                                                   II.

        We review the district court’s grant of summary judgment de novo. See Gradisher v. City

of Akron, 794 F.3d 574, 582 (6th Cir. 2015).

        GMS must show two things to establish that the Township violated its substantive due

process rights: first, that it has a constitutionally protected property or liberty interest; and second,

that the Township deprived the company of that interest through a decision that was arbitrary and

irrational. See Paterek v. Vill. of Armada, 801 F.3d 630, 648 (6th Cir. 2015).




                                                  -2-
No. 18-1225, GMS Dev. Holding Co. 3 v. Bloomfield Twp.


       The parties focus on the first question: whether GMS has a property right. To answer that

question, the parties engage in lengthy analysis about whether Michigan’s Land Division Act

preempts the Township’s ordinance about lot splits. We proceed instead to the question whether

the Constitution has anything to say about the Township’s decision, even if the Township

happened to misapply a state statute in making it.

       To show a violation of substantive due process, GMS must show “arbitrary and capricious

action in the strict sense,” meaning a decision that either lacks a “rational basis” or is “willful and

unreasoning.” Pearson v. City of Grand Blanc, 961 F.2d 1211, 1221-22 (6th Cir. 1992) (emphasis

in original) (quoting another case); see, e.g., Hussein v. City of Perrysburg, 617 F.3d 828, 833 (6th

Cir. 2010); cf. Fednav, Ltd. v. Chester, 547 F.3d 607, 624 (6th Cir. 2008). Here, the Township

found that GMS’s proposal would violate the ordinance because the smaller new lots would not

be “compatible” or “harmonious” with the other, much larger lots in the neighborhood. Local

governments make that sort of judgment every day, and nothing about the Township’s reasoning

here allows us to deem its decision constitutionally arbitrary. See Brody v. City of Mason, 250

F.3d 432, 438 (6th Cir. 2001). This is simply a dispute about which the federal Constitution has

nothing to do.

       The district court’s judgment is affirmed.




                                                 -3-